                Case 2:18-cr-00100-JAM Document 53 Filed 06/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMY SCHULLER HITCHCOCK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00100-JAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   SCOTT STEPHEN HOWARD,                               DATE: June 9, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for status on June 9, 2020. On May 13, 2020, this Court issued General Order

18 618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,

19 pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,

20 and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00100-JAM Document 53 Filed 06/02/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00100-JAM Document 53 Filed 06/02/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for status on June 9, 2020.

 7          2.       By this stipulation, defendant now moves to continue the status conference until August

 8 11, 2020 at 9:15 a.m., and to exclude time between June 9, 2020, and August 11, 2020, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     The government has produced or made available for inspection discovery in this

12          case including reports, photographs, video, as well as digital and electronic materials. Some of

13          these materials contain contraband, requiring on-site inspection by defense counsel or their

14          expert(s). Additionally, following ongoing discussions between the parties, the government

15          made available for inspection and produced further materials pursuant to a stipulated protective

16          order.

17                   b)     Counsel for defendant recently produced to the government a lengthy report and

18          supporting documents pertaining to defense counsel’s mitigation investigation. The information

19          in this report has prompted additional discussions between the parties, which in turn has

20          prompted additional points of investigation, research, and analysis for defense counsel. Defense

21          counsel desires additional time to conduct this investigation, discuss potential resolution with the

22          government, confer with her client, and otherwise prepare for trial.

23                   c)     Counsel for defendant believes that failure to grant the above-requested

24          continuance would deny him/her the reasonable time necessary for effective preparation, taking

25          into account the exercise of due diligence.

26                   d)     The government does not object to the continuance.

27                   e)     In addition to the public health concerns cited by the General Orders and

28          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                  Case 2:18-cr-00100-JAM Document 53 Filed 06/02/20 Page 4 of 5


 1           ends-of-justice delay is particularly apt in this case because defense counsel’s ability to confer

 2           with her client, who has limited access to the internet, has been affected by recent public health

 3           safety measures requiring social distancing. Further, defense counsel’s ability to conduct the

 4           necessary investigation and research needed for defense preparation has been affected by the

 5           public health safety measures and entity closures instituted in response to the COVID-19

 6           pandemic.

 7                   f)     Based on the above-stated findings, the ends of justice served by continuing the

 8           case as requested outweigh the interest of the public and the defendant in a trial within the

 9           original date prescribed by the Speedy Trial Act.

10                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11           et seq., within which trial must commence, the time period of June 9, 2020 to August 11, 2020,

12           inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13           because it results from a continuance granted by the Court at defendant’s request on the basis of

14           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15           of the public and the defendant in a speedy trial.

16           4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19

20

21

22

23

24

25

26 //

27 //

28 //

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00100-JAM Document 53 Filed 06/02/20 Page 5 of 5


 1        IT IS SO STIPULATED.

 2

 3
     Dated: June 1, 2020                            MCGREGOR W. SCOTT
 4                                                  United States Attorney
 5
                                                    /s/ AMY SCHULLER
 6                                                  HITCHCOCK
                                                    AMY SCHULLER
 7                                                  HITCHCOCK
                                                    Assistant United States Attorney
 8

 9
     Dated: June 1, 2020                            /s/ LEXI NEGIN
10                                                  LEXI NEGIN
11                                                  Counsel for Defendant
                                                    SCOTT STEPHEN HOWARD
12

13

14

15
                                        FINDINGS AND ORDER
16
          IT IS SO FOUND AND ORDERED this 2nd day of June, 2020.
17

18                                               /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
19                                             UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
